 



Exhibit 10.44
PROPOSAL NUMBER: 2006-110
Difluprednate Ophthalmic Solution Stability Program
PORTIONS OF THIS EXHIBIT MARKED “[* * *]” HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND THE OMITTED PORTIONS HAVE BEEN FILED
SEPARATELY IN PAPER FORM WITH THE SECURITIES AND EXCHANGE COMMISSION.
PROPOSAL FOR:
Stability Program for Difluprednate Ophtahlmic Solution
for Sirion Therapeutics
SUBMITTED TO:
Bill Stringer
Manufacturing and Compliance
Sirion Therapeutics
August 7, 2006
FROM:
ENCOMPASS PHARMACEUTICAL SERVICES, INC.

1



--------------------------------------------------------------------------------



 



PROPOSAL NUMBER: 2006-110
Difluprednate Ophthalmic Solution Stability Program
August 7, 2006
Attention: Bill Stringer
Vice President
Manufacturing and Compliance
Sirion Therapeutics
Subject: Difluprednate Ophthalmic Solution Stability Program
This proposal will include the following sections:

         
 
  — Section I   (Company Information)
 
       
 
  — Section II   (Project Overview and Scope)
 
       
 
  — Section III   (Responsibilities, Standard Terms and Conditions, Cost
Proposal, Statement of Commitment, Proposal Acceptance Sheet)
 
       
 
  — Section IV   (Attachments)

Encompass Pharmaceutical Services, Inc., hereafter referred to as Encompass, is
pleased to present to Sirion Therapeutics in Tampa, Florida, the estimated
prices for the execution of the stability program for Difluprednate Ophtahlmic
Solution. We have had extensive experience in these types of projects especially
with Ophthalmics, and working in a global environment. We are confident that the
expertise of Encompass professionals will exceed your expectations for the
project completion and we look forward to developing a strong working
relationship with Sirion Therapeutics.
If you have any questions or need additional information, do not hesitate to
contact me at:
(770) 248-4501

         
 
  Sincerely,    
 
       
 
  /s/ T. Rowe    
 
       
 
  T. Rowe President    

2



--------------------------------------------------------------------------------



 



PROPOSAL NUMBER: 2006-110
Difluprednate Ophthalmic Solution Stability Program
TABLE OF CONTENTS

         
Introduction
    4  
 
       
Corporate Information
    4  
 
       
Business Justification
    4  
 
       
Section 1
    5  
 
       
1.1 Project Overview
    5  
 
       
1.2 Project Scope
    5  
 
       
Section 2
    6  
 
       
2.1 Responsibilities
    6  
 
       
2.2 Standard Terms and Conditions
    7  
 
       
2.3 Cost Proposal
    8  
 
       
2.4 Invoicing and Payments
    9  
 
       
2.5 Statement of Commitment
    10  
 
       
2.6 Proposal Acceptance Sheet
    11  
 
       
Section 3
    12  

Attachments

  1.   Cost assessment

3



--------------------------------------------------------------------------------



 



PROPOSAL NUMBER: 2006-110
Difluprednate Ophthalmic Solution Stability Program

             
 
  INTRODUCTION        
 
           
 
      COMPANY INFORMATION    
 
           
 
  Encompass Pharmaceutical Services, Inc.        

Corporate Information:
Encompass Pharmaceutical Services Inc is a Georgia based service company with a
focus on providing commercialization support to the Pharmaceutical Industry.
Currently the Organization consists of two major segments, the analytical
services division and the quality and validation services division. Encompass
Pharmaceutical Services, Inc. is mostly comprised of former employees of the
Ophthalmics division of Novartis Pharmaceuticals, although the individual
expertise ranges across many formulation types.
Our analytical personnel are experienced in the testing of liquid dosage forms
as well other dosage forms including solids, powders, lyophilized products, etc.
Our Validation and Quality Services division strengths are in the area of
sterile liquid and Freeze dried products. In addition, Encompass personnel have
significant experience in the management of both quality improvement and
development projects.
Notable is our strength and experience with method and product transfers on a
global project level. Encompass is comprised of a team of former Novartis
personnel who were responsible for global method and transfer activities
As an organization of personnel whose former responsibilities included the
quality oversight of contract manufacturing, we recognize the importance of
building trust with our customers by insuring the integrity in all of our
interactions and in supplying a service whose quality provides significant
benefit to our customers.
Business Justification:
The expertise of Encompass is a perfect fit for the Difluprednate Ophthalmic
Solution Project. With competitive prices, Encompass provides much more than an
analytical lab whenever necessary. This expertise will help to ensure the
successful launch of the product.

4



--------------------------------------------------------------------------------



 



PROPOSAL NUMBER: 2006-110
Difluprednate Ophthalmic Solution Stability Program

             
 
  SECTION 1        
 
           
 
      PROJECT OVERVIEW AND SCOPE    

1.1   Project Overview       The overall scope of this project is to complete
the stability program for Difluprednate as described in the cost assessment in
Attachment 1.   1.2   Project Scope:       Encompass will provide the sample
storage, testing and evaluation services described in the cost assessment
included in Attachment 1. This document lists the activities required for
performing the necessary analytical activities, including a successful method
transfer and storage parameters and costs.

5



--------------------------------------------------------------------------------



 



PROPOSAL NUMBER: 2006-110
Difluprednate Ophthalmic Solution Stability Program

         
 
  SECTION 2    
 
       
 
      2.1 RESPONSIBILITIES

2.1.1   Encompass Pharmaceutical Services, Inc       Upon acceptance of this
proposal and contract, Encompass agrees to provide the following:

  —   Develop protocol for the execution of the method transfer     —  
Execution of the signed protocol     —   Writing and approving the fmal report
for the method transfer     —   Storage of stability samples at eth appropriate
conditions     —   Qualification of Equipment will be complete prior to being
used in the performance of the testing activities     —   Personnel will be
adequately trained and qualified to perform the testing.     —   Encompass will
be in compliance with all applicable laws and regulations including cGMPs.     —
  Data will be retained by Encompass and a copy of the final results of each
test interval provided to Sirion Therapeutics at its completion.     —  
Personnel will manage all information received from Sirion Therapeutics or its
affiliates under strict confidentiality in accordance with the Confidential
Disclosure Agreement by and between the parties.     —   Updates on the
project’s execution will be provided to Sirion Therapeutics or its designee on a
regular scheduled basis, as agreed upon.

2.1.2   Sirion Therapeutics (Sirion)       Upon acceptance of this proposal and
contract, Sirion Therapeutics agrees to provide the following:

  —   Timely supply of the samples, raw materials, and reference standards
required for the performance of the activities defined by this proposal.     —  
Any information, documentation, and specifications available, as deemed
necessary in order to facilitate the execution of the scope of work.     —  
Timely Review and approve all protocols and Reports generated by Encompass in
the execution of this agreement.     —   Training on any Sirion Therapeutics
applicable contractor procedures in order to facilitate the execution of the
scope of work.     —   A Horiba LA-950 or equivalent particle analyzer to test
Difluprednate Ophtahlmic Solution



6



--------------------------------------------------------------------------------



 



PROPOSAL NUMBER: 2006-110
Difluprednate Ophthalmic Solution Stability Program

         
 
      2.2 STANDARD TERMS AND CONDITIONS

    Approval of this document, associated protocols, or an approved Purchase
Order number document will serve as acceptance to initiate the project. Any
out-of-scope change order requires the written approval of an authorized
representative of both parties.       Encompass will not be held liable for any
claims related to the products or activities of Sirion Therapeutics as a result
of their performance of the testing as defined by this agreement and the
protocols signed by Sirion Therapeutics, unless such claim is a result of the
gross negligence, willful misconduct, or lack of adherence to cGMPs of
Encompass. If the testing performed hereunder has been demonstrated to be not in
accordance with the testing procedures and protocols developed pursuant to this
agreement, Encompass’s only liability to Sirion Therapeutics is to repeat
testing as required.       Sirion Therapeutics will indemnify and hold harmless
Encompass for all claims arising out of the sale or distribution of any Sirion
Therapeutics products covered by this agreement.       Encompass will manage and
monitor activities to assure timely completion of project, however, any delay or
failure of Encompass during the execution of the project caused by change of
scope, lack of support from Sirion Therapeutics, delays from Sirion Therapeutics
due to a submission of required documentation, reviews or approval of
documentation, changes in priorities, acts of God, strike, fire, storm, flood,
windstorm, hurricane, war, or any other cause or causes beyond the reasonable
control of Encompass, shall be excused. If necessary and appropriate, the time
for performing the required activities shall be extended or re-negotiated for a
period of time reasonably necessary to overcome the effect of such delays and
applicable costs should be assigned to project budget.       In the event that
Sirion Therapeutics decides to cancel this contract for convenience before the
negotiated activities are completed, Sirion. Therapeutics agrees to pay a
cancellation fee of [* * *] of the total contract amount yet to be completed, as
well a expenses incurred through the cancellation date specific to the
activities being performed.

7



--------------------------------------------------------------------------------



 



PROPOSAL NUMBER: 2006-110
Difluprednate Ophthalmic Solution Stability Program

         
 
      2.3 COST PROPOSAL

    A. detailed breakdown of the costs to perform the support activities is
presented in Attachment 1.       Sirion Therapeutics will pay Encompass on a [*
* *] basis as each test interval is completed. Encompass will use commercially
reasonable efforts to complete the Services and Deliverables within the
estimated timelines.       The total estimate for these activities is [* * *]
for the activities set forth in the attachment. The completion date for the
activities through method transfer to the new manufacturing site is specified in
the attached project plan.       This estimate does not cover methods
development. If further development of any of the methods is required, once
mutually agreed upon by Sirion Therapeutics and Encompass, a rate of [* * *]
will be billed to cover these costs. The estimate also does not cover laboratory
investigations where the conclusion is a root cause assignable to the product,
its manufacture, componentry, etc. In this case, Sirion Therapeutics will be
billed for the activities associated with the investigation.       In most
cases, supplies, such as columns and reagents required to perform the activities
associated with this proposal are included in the cost assessment provided to
Sirion Therapeutics. If any column or reagent is required that represents more
than [* * *] of the total price for that method’s activity, the difference will
be billed to Sirion Therapeutics upon prior notice with appropriate
documentation. These supplies and columns will be returned to Sirion
Therapeutics at the completion of the project, as appropriate.       If
Encompass has reason to believe that the expected final price to Sirion
Therapeutics will differ from the Estimated Budget, Encompass shall immediately
notify Sirion Therapeutics and provide a revised Estimated Budget for performing
the work. Sirion Therapeutics shall have the option to:

  (i)   Accept the revised Estimated Budget.     (ii)   Revise the Scope of Work
so that the Services can be performed at the current Estimated Budget.     (iii)
  Terminate this Agreement, without any cancellation fee provided the change in
final price is not due to scope changes or new requirements imposed by Sirion
Therapeutics.



8



--------------------------------------------------------------------------------



 



PROPOSAL NUMBER: 2006-110
Difluprednate Ophthalmic Solution Stability Program

         
 
      2.4 INVOICING AND PAYMENTS

    [* * *]       Sirion Therapeutics will be invoiced on a [* * *] basis for
services provided based on completion of each test interval as broken down in
the cost proposal (attachment 1). The details of completed services will be
included in each invoice.       If travel is required for the completion of this
project, travel expenses will be pre- approved by Sirion Therapeutics and
charged to Sirion Therapeutics as a pass through as incurred.       Payments
will be made in accordance with invoices presented to Sirion Therapeutics at
each invoice period. Payments are due and payable [* * *] of invoice date. A
penalty charge of 1.5% per month will be applied for any late payments.      
Payment shall be made to the following address:

     
 
  ENCOMPASS PHARMACEUTICAL SERVICES, INC.
 
  150 Technology Parkway NW
 
  Norcross, GEORGIA 30092
 
  770-248-4501 / FAX: 770-248-4501
 
   
 
  Attention: Customer Accounts

9



--------------------------------------------------------------------------------



 



PROPOSAL NUMBER: 2006-110
Difluprednate Ophthalmic Solution Stability Program

         
 
      2.5 STATEMENT OF COMMITMENT

    Encompass certifies that our associates are in conformance with the U.S.
Code of Federal Regulations Subpart 211. Our facilities and personnel are
qualified to perform the testing services described and experienced to advise on
the subject for which they are retained. Encompass did not and will not use in
any capacity the services of any person debarred under section 306 of the
Federal :F00 Drug, and Cosmetic Act as published in the Federal Register.      
To indicate your acceptance of the terms and conditions of this proposal, please
sign the attached Proposal Acceptance Sheet and return to my attention. Or, if
you prefer, please submit a purchase order for our immediate execution which
states that it is subject to Encompass proposal 2006-110 for Sirion
Therapeutics.       Encompass is ready to begin work upon your authorization to
proceed. Thank you for your interest in Encompass Pharmaceutical Services and
for the opportunity to present this proposal. You can be assured that Encompass
Pharmaceutical Services will give your project the attention, dedication, and
professionalism that it deserves.

10



--------------------------------------------------------------------------------



 



PROPOSAL NUMBER: 2006-110
Difluprednate Ophthalmic Solution Stability Program

         
 
      2.6 PROPOSAL ACCEPTANCE SHEET

PROPOSAL NUMBER: 2006-110
PROPOSAL FOR Difluprednate Opthalmic Solution Stability Program
Proposal Submitted By: ENCOMPASS PHARMACEUTICAL SERVICES, INC.
Name: Thomas Rowe
Title: President
Date: August 7, 2006
Attention: Bill Stringer
This is to confirm the acceptance of Encompass Pharmaceutical Services, Inc.
Proposal No.
2006-110 for the Difluprednate Opthalmic Solution Stability Program
Proposal Accepted By:

                  Name:William Stringer   /s/ William Stringer
 
           
 
      Print   Signature
 
                Title: VP Manufacturing & Compliance    
 
                Date: August 9, 2006    
 
                Name: Barry Butler   /s/ Barry Butler
 
           
 
      Print   Signature
 
                Title: CEO    
 
                Date: August 9, 2006    

Please return one (1) copy of this Proposal Acceptance Sheet to:

     
 
  ENCOMPASS PHARMACEUTICAL SERVICES, INC.
 
  150 Technology Parkway NW
 
  Norcross, GEORGIA 30092
 
  770-248-4501 / FAX: 770-248-4501

11



--------------------------------------------------------------------------------



 



PROPOSAL NUMBER: 2006-110
Difluprednate Ophthalmic Solution Stability Program
Difluprednate Stability Cost Assessment (Attachment 1)
[* * *]

12